Citation Nr: 0736208	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  05-35 697A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to an increased rating for a right knee 
disability, currently rated as 20 percent disabling.


REPRESENTATION

The veteran represented by:  Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel

INTRODUCTION

The veteran served on active duty in the military from June 
1976 to June 1979, and from August 1980 to May 1983.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in White River Junction, 
Vermont, which continued a 10 percent rating for the 
veteran's right knee disability.  In a more recent September 
2005 decision, the RO increased the rating from 10 to 20 
percent effective from October 7, 2003, the date of a VA 
outpatient treatment record and prior to the date he filed a 
claim for an increased rating.  He has continued the appeal.  
See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is 
presumed to be seeking the greatest possible benefit unless 
he specifically indicates otherwise).

In September 2007, the veteran testified at a hearing at the 
RO before the undersigned.  A transcript of the proceeding is 
of record.  At the hearing, he stated that he was scheduled 
for a total knee replacement later that month.  

Because the veteran was scheduled for a total knee 
replacement in September 2007, he may be entitled to higher 
disability ratings than assigned in this decision.  For this 
reason, the issue of whether the veteran is entitled to 
higher disability ratings for a right knee disability is 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  X-rays confirm the veteran has degenerative arthritis in 
his right knee; range of motion in this knee has been limited 
to 5 degrees of extension and 115 degrees of flexion with 
severe pain beginning at 70 degrees of flexion.  

2.  The veteran currently has slight instability of the right 
knee.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for limitation of 
right knee extension have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5261 (2007).

2.  The criteria for a separate 10 percent rating for 
limitation of right knee flexion have been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, DCs 5003, 5260 (2007).

3.  The criteria for a separate 10 percent rating for right 
knee instability have been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 
5257 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

U.S. Court of Appeals for Veterans Claims (Court) has held 
that the VCAA applies "generally to all five elements of a 
claim for service connection": 
(1) veteran status; (2) existence of a disability; (3) 
service connection of the disability; (4) degree of 
disability; and (5) effective date of the disability).  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 487 (2006).

The veteran was sent a VCAA notice letter in June 2004.  The 
letter provided him with notice of the evidence necessary to 
substantiate his claim, the evidence VA would assist him 
in obtaining, and the evidence it was expected that he would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
letter also specifically requested that he submit any 
evidence in his possession pertaining to his claim.  Thus, 
the content of the letter provided satisfactory VCAA notice 
in accordance with § 5103(a) and § 3.159(b)(1) as specified 
in Pelegrini II.

Letters sent to the veteran in March and June 2006 provided 
notice on the rating and effective date elements.

The Court also has held that content-complying VCAA notice, 
to the extent possible, must be provided prior to an initial 
unfavorable decision by the RO.  Pelegrini II, 18 Vet. App. 
at 120; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  Here, VCAA notice was provided in June 2004, 
prior to the RO's decision in November 2004.  There was a 
timing deficiency with regard to the March and June 2006 
notices, but this deficiency was cured by readjudication of 
the claim in a July 2006 supplemental statement of the case 
(SSOC).  Id.  

In developing his claim, VA obtained the veteran's VA 
treatment records through April 2006.  In addition, VA 
examinations were provided in October 2004 and May 2006.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  At the 
hearing, he stated that he was scheduled for a total knee 
replacement in September 2007.  The issue as to whether he is 
entitled to even higher ratings for residuals of a total knee 
replacement is being remanded for additional development.  
But with regard to whether he meets the criteria for 10 
percent ratings for limitation of extension, limitation of 
flexion, and instability, no further development is required 
to comply with the provisions of the VCAA or the implementing 
regulations.  Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 
2004).


Governing Statutes and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21 (2007).

All reasonable doubt is resolved in the veteran's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  In assessing the 
degree of disability of a service-connected condition, the 
disorder and reports of rating examinations are to be viewed 
in relation to the whole history.  38 C.F.R. §§ 4.1, 4.2 
(2007); see also Schafrath v. Derwinski, 1 Vet. App. 589 
(1991). 

Where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Under 38 C.F.R. § 4.71a, DC 5003, degenerative or 
osteoarthritis, when established by X-ray findings, will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200, etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  

Limited range of motion for the knee is evaluated using the 
criteria under DC 5260 (for flexion) and DC 5261 (for 
extension).  Recurrent subluxation or lateral instability of 
the knee is separately rated under DC 5257.  

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The General Counsel subsequently 
clarified that for a knee disability rated under DC 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
DC 5260 or DC 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 
(1998); 63 Fed. Reg. 56,704 (1998).  

More recently, the General Counsel held that separate rating 
could also be provided for limitation of knee extension and 
flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Under DC 5260, flexion limited to 15 degrees warrants a 30 
percent rating; 30 degrees-20 percent; 45 degrees-10 percent; 
and 60 degrees-0 percent.

Under DC 5261, extension limited to 45 degrees warrants a 50 
percent rating; 30 degrees-40 percent; 20 degrees-30 percent; 
15 degrees-20 percent; 10 degrees-10 percent; and 5 degrees-0 
percent.

Normal range of motion for the knee is from 0 degrees of 
extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, 
Plate II (2007).

Under DC 5257, slight recurrent subluxation or lateral 
instability warrants a 10 percent rating, moderate 
instability warrants a 20 percent rating, and severe 
instability warrants a 30 percent rating.  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 
10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2005).  

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  

Legal Analysis

The veteran fell and twisted his right knee during service.  
The diagnosis was a torn lateral meniscus.  He underwent a 
right lateral meniscectomy in February 1979.  In January 
1980, the RO granted service connection for residuals of a 
right lateral meniscectomy and assigned a 10 percent rating.  
In February 2001, he underwent arthroscopic surgery and a 
total temporary rating was assigned through the end of March 
2001.  A 10 percent rating resumed in April 2001.  He filed a 
claim for an increased rating in April 2002, which was denied 
in September 2002.  In June 2004, he filed another claim for 
an increased rating, which is currently the issue on appeal.

An October 2003 VA outpatient treatment record indicates the 
veteran was being treated for bilateral degenerative 
arthritis of the knees, worse in his right knee.  Range of 
motion of the right knee was from -5 degrees of extension 
(hyperextension) to 115 degrees of flexion.  There was 1+ 
effusion and Lachman's test was negative.  It was noted that 
the left knee was stable, but there was no mention as to 
whether the right knee was stable.  In February 2004, he had 
a mildly antalgic gait with range of motion from 0 degrees of 
extension to 115 degrees of flexion.

In March 2004, a VA treatment record indicates the veteran 
reinjured his right knee by hitting it on a trailer hitch.  
He noticed swelling beneath his knee brace, but he had no 
feeling of instability.  Follow-up records indicate he 
received a series of Synvisc injections, which offered only 
temporary relief.  In June 2004, he stated that he was taken 
off work recently.  Range of motion was from -7 degrees of 
extension (hyperextension) to 115 degrees of flexion.  A genu 
valgum (knocked knee) deformity was noted.  In July 2004, he 
stated that he had started a new job delivering food.  In 
September 2004, range of motion was from -5 degrees of 
extension (hyperextension) to 115 degrees of flexion.  

The report of an October 2004 VA examination indicates the 
veteran complained of constant daily pain, which had 
increased since an injury in August 2004.  He said he had 
morning stiffness and swelling and effusion with strenuous 
activity.  He reported that his knee gave way twice a week 
and locked in an extended position, sometimes as often as 
twice a day.  He said strenuous activity while working as a 
truck driver/delivery person led to fatigue and increased 
pain.  He said he was placed on limited duty at work and was 
losing his job the next day because of his knee.  

On objective examination, range of motion was from 5 degrees 
of extension to 110 degrees of flexion.  He could not extend 
his knee beyond 5 degrees and pain began at 95-100 degrees of 
flexion.  Drawer sign and Lachman's were negative.  There was 
no swelling or atrophy.  There was an opening of the joint 
with varus-valgus stress.  Since the August 2004 injury, he 
experienced some loss of sensation from the lower lateral 
thigh down the shin, across the top of the foot to the third, 
fourth, and fifth toes.

A May 2005 VA treatment record indicates range of motion of 
the right knee was from 5 degrees of extension to 115 degrees 
of flexion.  In August 2005, the veteran stated that he was 
working as a truck driver/delivery person and that he knee 
sometimes locked when he was driving.  In December 2005, he 
said he was delivering car parts.  He wore a brace and used a 
cane when able.  Range of motion was from 0 degrees of 
extension to 120 degrees of flexion.  It was recommended he 
be considered for a total knee replacement.  In April 2006, 
range of motion was from -6 degrees of extension 
(hyperextension) to 100 degrees of flexion with pain 
beginning at 90 degrees of flexion.

The report of a May 2006 VA examination indicates the veteran 
complained of increased pain and fatigue.  He reported 
locking and instability three times per week.  Range of 
motion was from 5 degrees of extension to 115 degrees of 
flexion.  He was unable to extend his knee past 5 degrees.  
He had pain at 70 degrees of flexion.  

The veteran has arthritis and limitation of right knee 
extension and flexion.  In May 2006, the VA examiner noted 
that the veteran could flex his right knee to 115 degrees but 
that severe pain began at 70 degrees.  This is equivalent to 
a noncompensable rating under DC 5260.  At worst, extension 
was limited to 5 degrees at the May 2006 VA examination.  
This is also equivalent to a noncompensable rating under DC 
5261.  Because X-ray evidence confirms the veteran has 
arthritis of the right knee, compensable 10 percent ratings 
are warranted for limitation of extension and flexion of the 
right knee.

In addition, at the October 2004 examination, the veteran 
reported that his knee gives way approximately 2 times per 
week.  On objective examination, there was an opening of the 
joint with varus-valgus stress, which indicates a possible 
disruption of the medial or lateral collateral ligaments.  
Since there is both subjective and objective evidence of 
slight instability, a separate 10 percent rating is warranted 
under DC 5257.  A rating higher than 10 percent is not 
warranted, because the evidence does not indicate moderate 
instability or subluxation.  

In this case, there is no showing that the veteran's service-
connected disability presents such an exceptional or unusual 
disability picture so as to warrant the assignment of 
disability ratings on an extraschedular basis.  See 38 C.F.R. 
§ 3.321.  Although he has reported that he has had to change 
jobs because of his knee, the most recent May 2006 VA 
examination indicates that he is working.  The evidence does 
not indicate marked interference with employment or frequent 
periods of hospitalization or other evidence that would 
render impractical the application of the regular schedular 
standards. 

The degrees of disability specified under the rating schedule 
are generally considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.2.  In the absence of evidence 
of exceptional factors for an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1), the Board is not required to remand the 
claim for consideration of an extraschedular rating.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Resolving reasonable doubt in the veteran's favor, 10 percent 
ratings are warranted for limitation of extension and 
limitation of flexion effective June 9, 2004, the date he 
filed a claim for an increased rating.  A separate 10 percent 
rating for instability is also warranted effective June 9, 
2004.  


ORDER

A 10 percent rating is granted for limitation of extension of 
the right knee.

A 10 percent rating is granted for limitation of flexion of 
the right knee,.

A 10 percent rating is granted for instability of the right 
knee.  


REMAND

At the September 2007 hearing, the veteran stated that he was 
scheduled for a total knee replacement later that month.  
Although the Board has already determined that he is entitled 
to 10 percent ratings for limitation of extension, limitation 
of flexion, and instability (combined 30 percent rating), a 
remand is required to determine whether he is entitled to 
even higher ratings for residuals of a total knee 
replacement.  VA has a duty to obtain relevant VA treatment 
records, including any operative reports pertaining to his 
right knee.  38 C.F.R. § 3.159(c)(2).  Moreover, VA is deemed 
to have constructive notice of the existence of any evidence, 
including treatment records, in the custody of a VA facility.  
See Bell v. Derwinski, 2 Vet. App. 611, 612 (1992).  After 
obtaining VA treatment records since April 2006, another VA 
examination may be necessary to determine the current level 
of severity of the veteran's right knee disability.  Whether 
another VA examination is needed is left to the discretion of 
the agency of original jurisdiction (AOJ)/RO.

Accordingly, the issue as to whether the veteran is entitled 
to even higher disability ratings following a total knee 
replacement, is REMANDED for the following action:

1.  Obtain all relevant records of VA 
treatment since April 2006, including any 
reports of a total knee replacement 
scheduled in September 2007.  

2.  After reviewing VA treatment records 
since April 2006, determine whether 
another VA examination is necessary to 
assess the severity of the veteran's right 
knee disability.  If so, schedule the 
veteran for the appropriate VA medical 
examination.  

The claims folder is to be made available 
to the examiner, and the examiner is asked 
to indicate that he or she has reviewed 
the claims file for the veteran's 
pertinent medical history.  A copy of this 
remand should also be provided.  All 
necessary testing should be done, to 
include specifically range of motion 
studies (measured in degrees, with normal 
range of motion specified too), and the 
examiner should review the results of any 
testing prior to completion of the 
examination report.

The examiner must determine whether there 
are objective clinical indications of 
pain/painful motion, weakened movement, 
premature/excess fatigability, 
incoordination or flare-ups, and if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
such factors.  This includes instances 
when these symptoms "flare-up" or when the 
right knee is used repeatedly over a 
period of time.  And this determination 
also should be portrayed, if feasible, 
in terms of the degree of additional range 
of motion loss due to these factors.

The examiner should also clarify whether the 
veteran has any instability or subluxation of 
the right knee and, if he does, specify its 
severity (e.g., slight, moderate or severe).

3.  If the claim is not fully granted, 
issue a supplemental statement of the 
case, before returning the case to the 
Board, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


